Case 7:20-cr-00184-VB Document 17 Filed 07/22/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA, :
V. : ORDER
ANDRE BROWN, : 20 CR 184 (VB)
Defendant. :
--- ----X

 

The next conference in this matter is scheduled for August 28, 2020, at 11:00.a.m. The
Court expects to conduct this proceeding in person in the Courtroom.

 

Per the SDNY COVID-19 Courthouse Entry Program, anyone who appears at any SDNY
courthouse must complete a questionnaire and have his or her temperature taken. The
questionnaire is located on the Court’s website at: https://www.nysd.uscourts.gov/
sites/default/files/2020-07/SDNY%20Screening%20Instructions.pdf. Completing the
questionnaire online and ahead of time will save time and effort upon entry. Only those
individuals who meet the entry requirements established by the questionnaire will be permitted
entry. Please contact Chambers if you do not meet the requirements.

Dated: July 21, 2020
White Plains, NY SO ORDERED:

Vitel Pe

Vincent L. Briccetti
United States District Judge

 
